Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to a storage system that specifically requires at least one storage device array enclosure including a casing, a plurality of storage devices arranged in columns defining gaps therebetween and the storage devices configured for storing data, and a cap mountable relative to the casing and movable between an open state to permit access to the storage devices and a closed state.  It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious the above storage system used in combination with the cap including vents and bars between the vents such that when the cap is in a closed state, the vents abut against upper surfaces of respective storage devices and the bars cover the respective gaps between adjacent storage devices to prevent release of air from the gaps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/3/20 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments and amendments, see pages 11 – 12, filed 9/18/20, with respect to the rejection of the claims for obviousness under 103 have been fully considered and are persuasive.  The rejections of 6/18/20 under 103 have been withdrawn. However, the arguments related to the claim construction of “storage devices” under 112f is not persuasive since the claims still do not recite structure sufficient to perform the function of “storage”. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jiang (US 6,637,719) discloses a plurality of storage devices and a cap with vents and bars, but does not explicitly disclosed the bars cover gaps between the storage devices to prevent release of air from the gaps.
Hidaka (US /KENNETH J HANSEN/                                                                                                                                                                                                        B2) discloses a storage system comprising a storage device array enclosure including a casing, storage devices, and a cap, but does not disclose a cap having vents and bars.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746